Citation Nr: 1705481	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to an initial, compensable rating for right knee chondromalacia patellae with acute knee sprains, previously claimed as right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 




INTRODUCTION

The Veteran had active duty in service from August 1993 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, August 2010 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The October 2009 rating decision denied service connection for bilateral hearing loss and a right knee condition.  The Veteran submitted additional evidence prior to the expiration of the appeal period and the RO then issued the August 2010 rating decision that confirmed and continued the previous denials of service connection.  In a September 2014 decision, the Board determined that, since the evidence was submitted prior to the expiration of the appeal period, the October 2009 rating decision was not a final decision.  38 C.F.R. § 3.156(b).  

The Board also recharacterized the Veteran's claim in the September 2014 decision, separating the issue of bilateral hearing loss into the issues of right ear hearing loss and left ear hearing loss.  The Veteran's claim for service connection for right ear hearing loss was denied by the Board in September 2014 because the Veteran did not meet the VA standards for hearing loss under 38 C.F.R. § 3.385.  The issues of service connection for left ear hearing loss and right knee condition were remanded for further development.

In the January 2015 rating decision, the RO granted service connection for right knee chondromalacia patellae with acute knee sprains, and assigned an initial, noncompensable rating for this disability, effective April 14, 2009.  

Since the issuance of the January 2015 rating decision, the Board notes that additional evidence, namely private treatment records from August 2015, was added to the record.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  As the instant claims are being remanded, the AOJ will have an opportunity to review the newly received evidence while on remand, and no prejudice to the Veteran results from the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his left ear hearing loss is the result of in-service noise exposure.  Specifically, he claims that he was routinely exposed to excessive hazardous noise, was around explosions and loud gunfire regularly as an infantryman, and was never provided proper ear protection.  See April 2009 claim form and April 2010 statement from the Veteran.  Military personnel records list the Veteran's military occupational specialty (MOS) as infantryman and that the Veteran served 4 years and 4 months as an infantryman.

The Veteran's service treatment records indicate that his left ear underwent some shifts between April 1994 and January 1995.  Also, service treatment records from January 1994 to July 1997 indicate the Veteran complained of left ear pain, ear infections, and loss of hearing during service.  

The Veteran was afforded multiple VA examinations.  His left ear did not meet the VA standards for hearing loss at the September 2009 VA examination, but it did meet VA standards at the July 2010 VA examination.  The July 2010 examiner stated that the Veteran had hearing within normal limits at the September 2009 VA examination and the July 2010 hearing loss occurred within the past year.  The examiner noted there was no evidence that any significant permanent threshold shifts occurred while on active duty.  He again noted hearing loss for rating frequencies occurred in the last year though the Veteran separated from the military 12 years ago.  The examiner opined that the Veteran's claimed hearing loss was less likely as not caused by or the result of his military noise exposure.  

The Veteran's left ear also met VA standards for hearing loss at the October 2014 VA examination.  The examiner stated that the Veteran's hearing was within normal limits at enlistment 500-4000 Hz with a mild-to-moderate hearing loss at 6000 Hz for both ears.  He further noted there was no change noted in his hearing on an audiogram completed in 1995, and that hearing for the left ear was unchanged in November 1997 when compared to the enlistment audiogram.  The examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of an event in military service because there was no evidence that any significant permanent hearing threshold shifts occurred while on active duty, and the hearing loss present for rating frequencies occurred post military.

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The October 2014 VA examiner's opinion was primarily based on a lack of evidence of a hearing disability during service.  The examiner did not consider nor comment on the impact of the Veteran's listed MOS as an infantryman nor his allegation of in-service hazardous noise exposure for 4 years and 4 months without hearing protection.  As such, a remand is necessary in order to obtain an addendum opinion addressing these pertinent questions.

Relevant to the right knee claim, in January 2015, the RO granted service connection for right knee chondromalacia patellae with acute knee sprains, and assigned an initial, noncompensable rating for this disability, effective April 14, 2009.  In August 2015, the Veteran filed a notice of disagreement seeking a higher rating for the right knee claim adjudicated in the January 2015 RO decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  A remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to this claimed disability.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to initial, compensable ratings for right knee chondromalacia patellae with acute knee sprains.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

3.  Advise the Veteran that he may submit a statement to VA that provides additional information about his claim of hearing loss.  The Veteran should tell VA when he first noticed that he had hearing loss in his left ear.  If his hearing loss was first noticed after a noisy event, he should describe the event that he believes caused the loss.   He should describe the state of his hearing following his discharge from service.  If possible, he should describe his hearing loss over the years since service.  He should identify the approximate date he first sought treatment for hearing loss and whether it was through private providers or through VA.  If his first treatment was many years after service, the Veteran should indicate the reason(s) why he waited to receive treatment.  

4.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's October 2014 VA audiological examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  

The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  

If the audiologist who conducted the October 2014 examination is unavailable, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

The need for an additional examination is left to the discretion of the medical professional who selected to write the addendum opinion.  

Following a review of the claims file, the examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed left ear hearing loss began in service or is otherwise the result of a disease or injury in service, including noise exposure.  Identify the type of hearing loss the Veteran has and the recognized causes of such a loss.  The opinion should identify rationale for why one cause might be as likely as or less likely than any of the other causes.  

In offering the opinions, the examiner must consider the following evidence:
* the Veteran's service treatment records showing complaints of left ear pain, ear infections, and hearing loss
*  the Veteran's Certificate of Release or Discharge from Active Duty form indicating that his MOS included "infantryman" for 4 years and 4 months 
*  accept the Veteran's lay statements that he was exposed to high impact sounds like explosions, gun fire and loud vehicles without any hearing protection during service, and the timing of the onset of hearing loss
*  address whether daily exposure to those noises could cause acoustical traumas.

If hearing loss did not manifest during service, the examiner must discuss the likelihood that the current hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.  The examiner should consider current medical research on this question.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

All opinions expressed must be accompanied by supporting rationale.

5. After completing the above actions, to include any other development as may be indicated by any response received, as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



